Citation Nr: 0201216	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  00-16 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for hypertensive 
cardiovascular disease.

4.  Entitlement to service connection for cervical spine 
arthritis .


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1960 to 
November 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision by the Manila, Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A hearing was held before a hearing officer at the  RO 
in August 2000.


FINDINGS OF FACT

1.  Allergic rhinitis, bronchial asthma, hypertensive 
cardiovascular disease, and cervical spine arthritis were not 
manifested in service.

2.  Cervical spine arthritis and hypertensive cardiovascular 
disease were not manifested in the veteran's first post-
service year.

3.  Any current allergic rhinitis, bronchial asthma, 
hypertensive cardiovascular disease, or cervical spine 
arthritis is not shown by competent evidence  to be related 
to service.


CONCLUSION OF LAW

Service connection for allergic rhinitis, bronchial asthma, 
hypertensive cardiovascular disease, and cervical spine 
arthritis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.307, 3.309 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation, in part, provides for notice and assistance 
to claimants for VA benefits.  Implementing regulations were 
recently published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law and implementing regulations apply in 
the instant case.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  While the initial RO denial of the 
benefits sought and the statement of the case addressed the 
claims based on a "not well-grounded" analysis, the 
supplemental statement of the case in February 2001 was after 
passage of the VCAA, dispensed with the well-grounded 
analysis, and addressed the claims on the merits.  Multiple 
VA examinations were conducted in March 1999.  The record 
includes service medical records, VA outpatient records, and 
private medical records.  No outstanding evidence relevant to 
the issues on appeal has been identified by the claimant.  
The hearing officer at the August 2000 RO hearing 
specifically inquired whether there were any additional 
sources of evidence, and was advised by the appellant that no 
further records were available.  No further action is needed 
to satisfy VA's duty to assist the claimant.  Furthermore, 
the claimant has been notified of the applicable laws and 
regulations.  Discussions in the rating decision, statement 
of the case, and RO correspondence have informed him what 
information or evidence is necessary to establish entitlement 
to the benefit sought and what VA has obtained.  Where, as 
here, there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the legislation and implementing 
regulation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The appellant is not 
prejudiced by the Board addressing the issues on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

The veteran's service medical records reveal that at his 
service entrance examination in September 1960, a systolic 
murmur was noted.  It was unchanged with exercise, and was 
considered nondisabling.  His blood pressure was 138/74.  The 
veteran reported no health problems upon entry.  In November 
1964, the veteran reported that he was allergic to "lints of 
woolen material."  His blood pressure was 102/68.  On 
examination for reenlistment in December 1964, the veteran's 
blood pressure was 122/64, and he reported no medical 
problems.  There was no mention of treatment for a neck 
injury or for asthma.

VA hospitalization records from December 1986 and January 
1987 show a diagnosis of allergic rhinitis.  The veteran 
reported a history of nasal catarrh for 8 to 10 years with 
frequent sneezing and headache.  An x-ray showed slight 
haziness at the left maxillary antrum.  Chronic sinusitis was 
noted on a January 1990 report.

The veteran was treated by a private chiropractor in April 
and May 1994 for complaints of "nape pain with no particular 
trauma attributed to it."  The pain was described as 
dullness and stiffness, and stated that he had suffered from 
frequent headaches for 5 years.  An x-ray showed 
osteoarthritic changes.  Chronic non-traumatic moderate 
cervico-thoracolumbar osteoarthritis was diagnosed.

In October 1998, a private physician indicated that he 
treated the veteran for cervical spondylosis and had referred 
him for therapy.  During an emergency room visit that same 
month, the veteran was diagnosed with essential hypertension.  
Blood pressures of 150/100 and 140/90 were recorded.  A 
January 1999 private hospital report reveals that bronchial 
asthma was diagnosed.

Certifications from private physicians received in March 1999 
report that the veteran received treatment for a neck injury 
and for allergic rhinitis.  A medical records officer at an 
orthopedic center reported that records of alleged treatment 
for a neck injury in November or December 1964 were not 
available because such were destroyed after 15 to 20 years.  
A physician reported treatment of the veteran for allergic 
rhinitis from December 1964 to January 1965, indicating that 
records of the treatment were destroyed after 10 years of 
inactivity.

On VA examination in March 1999, the veteran's blood pressure 
was recorded as: 160/100 sitting, 160/100 lying down, and 
170/100 standing on the right; 160/100 sitting, 170/102 
lying, and 170/100 standing on the left.  Posture was erect 
and gait normal.  The lungs were clear.  Hypertensive 
cardiovascular disease with concentric left ventricular 
hypertrophy and left atrial enlargement was diagnosed.

On joint examination in March 1999, the veteran reported that 
while aboard ship in 1964 he caught his thumb in a hatch and 
hit his neck on the wall.  Range of motion of the cervical 
spine was to 30 degrees in forward flexion and in extension, 
which was normal.  Lateral flexion was 30 degrees on the 
right and 40 degrees on the left, which represented slight 
impairment.  Rotation was 45 degrees (50 degrees passive) to 
the right  and 55 degrees to the left, which was considered 
slight impairment.  No cervical spine swelling or tenderness 
was noted.  The limitation of motion was due to pain.  
Minimal degenerative discospondylosis and arthritis of the 
cervical spine were seen on x-ray.  There was no radiographic 
evidence of cervical spine traumatic arthritis.

On nose, sinus, larynx, and pharynx examination in March 
1999, the veteran complained that his nose was partially 
obstructed during allergy attacks.  There was minimal 
interference with breathing though his nose, and he 
complained of weekly pain over his sinuses during attacks and 
in the morning.  On examination, a 25 percent obstruction of 
each nostril was seen, and tenderness was noted over the 
ethmoid and frontal areas.  An x-ray was essentially 
negative, but did show a slightly deviated nasal septum.  
Allergic rhinitis was diagnosed.  

The veteran testified at an RO hearing before a hearing 
officer in August 2000.  He stated that all available medical 
evidence had been submitted.  He opined that his service 
medical records did not show treatment for respiratory 
complaints because the medics thought that he merely had a 
cold and gave him pills.  The veteran reported that he had a 
runny nose every time he made up an officer's bed.  He also 
felt he could have been hypertensive "much later" and had 
asthma only sporadically, when his rhinitis triggered an 
attack.

Analysis

The veteran has alleged that his hypertensive cardiovascular 
disease, allergic rhinitis, and bronchial asthma all result 
from exposure to wool lint as a Navy steward; he made up the 
beds of officers.  In a March 2001 letter, the veteran 
explained that his allergy prompted him to request a change 
in rating, and upon the denial of his request he declined to 
reenlist.

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as 
hypertensive cardiovascular disease and arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Diseases of allergic etiology, such as bronchial asthma and 
including allergic rhinitis, may not be disposed of routinely 
for compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals, [and, as they are not signs of chronic disability, 
may not be service-connected. 38 C.F.R. § 3.303(b)].  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  38 C.F.R. § 3.380 
(2001).

The veteran's service medical records reveal no treatment for 
any respiratory problems or symptoms.  The sole relevant 
notation in the service records is of a complaint by the 
veteran, at the end of his enlistment, to the effect that he 
is allergic to wool lint.  There is no competent evidence of 
treatment for respiratory problems until the middle 1980's, 
when allergic rhinitis was diagnosed.  One doctor did submit 
a note alleging treatment for allergic rhinitis in December 
1964 and January 1965.  However, no records exist regarding 
this treatment because of the time which has passed.  Even if 
the Board accepts the unsupported recollection of the doctor, 
such treatment was only for a period of 2 months.  With no 
medical evidence of continuing complaints or treatment, this 
was an acute allergic manifestation. 

In sum, allergic rhinitis and asthma were not manifested in 
service, and such disabilities are not shown by any competent 
evidence to be related to service.  There is no medical 
opinion relating allergic rhinitis or bronchial asthma to 
service or to any incident therein.  As a layperson, the 
veteran is not competent to establish such relationship by 
his own testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Without evidence of a nexus between current 
disability and disease or injury in service, service 
connection is not warranted.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Cervical arthritis and hypertensive cardiovascular disease 
are both chronic disorders which may be service connected if 
initially manifested in service or, to a compensable degree, 
in the first post-service year.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Neither cervical arthritis 
nor hypertensive cardiovascular disease was manifested in 
service; and there is no medical evidence of diagnosis of 
such disorders in the first post-service year.  The veteran 
has reported treatment for a neck injury at an orthopedic 
hospital in 1964 or 1965.  Records of such treatment are not 
available, and the facility has indicated such records would 
have been destroyed after 15 or 20 years.  Even if such 
records were available, to support the veteran's claim they 
would have had to show that arthritis was then manifested 
and/or that the neck injury occurred in service, not after.  
There is no medical opinion relating either cervical 
arthritis or hypertensive cardiovascular disease  to service 
or to any incident therein.  The veteran's opinions in that 
regard, including that hypertensive cardiovascular disease is 
somehow related to an allergy to wool, first reported in 
service, are not probative evidence because, as a layperson, 
the veteran is not competent to provide an opinion on medical 
diagnosis or etiology. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Without competent evidence of a nexus 
between any current hypertensive cardiovascular disease or 
cervical arthritis and service, service connection for these 
disabilities, likewise, is not warranted.

In reaching these determinations, the Board has considered 
38 C.F.R. § 5107, which provides that the veteran is to be 
afforded the benefit of the doubt on all issues in which the 
evidence is in equipoise.  Here the evidence is not in 
equipoise, and the provisions of § 5107 do not apply.


ORDER

Service connection for allergic rhinitis, bronchial asthma, 
hypertensive cardiovascular disease, and cervical spine 
arthritis is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

